DETAILED ACTION
This action is responsive to the communications filed on 12/23/2021.
Currently, claims 1-6 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application is cited as a Divisional of parent application 16/999231 (via the priority claim under 35 U.S.C. 121).  However, no Restriction/Election Requirement was made during the prosecution/examination of parent application 16/999231 (or the instant application).  Where MPEP 804.01 states that “The 35 U.S.C. 121 prohibition applies only where the Office has made a requirement for restriction. The prohibition does not apply where the divisional application was voluntarily filed by the applicant and not in response to an Office requirement for restriction”.  Therefore, the instant application is a ‘voluntarily filed Divisional’ that does not exclude/prohibit: #1) the use of previously cited prior art references in making rejections under 35 U.S.C. 102/103 (that were previously applied during the examination of the parent application); and/or #2) the provisions of Double Patenting; as pursuant to at least MPEP 804.01.  
	The priority claim of the instant application is effectively equivalent to a Continuation with respect to parent application 16/999231.  
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are concurrently rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Uo (US 2011/0188864).

With regards to claim 1, Uo teaches an LED drive control circuitry (figs. 1+4 and 5-7: including elements 2b and 3; using figure 1 as reference since element 3 may have the same circuitry (in figure 4) as shown by figure 1 (indicated by use of the label “3” in both figures).  Furthermore, at least PWM/encoder 5A and LED driver 6 are mapped to the claimed ‘LED driver control circuitry’ (with regards to figure 4)) that outputs an LED drive control signal serving to drive a light emitting diode included in a photocoupler (figs. 1+4 and 5-7: optical coupler 18 including LED 7 and photodetector 11a; see figures 1+4 for reference.  Note that at least [0024] addresses that element 7 may be an LED and [0037] addresses that element 11a may be a photodetector), the photocoupler that performs insulation communication (figs. 1+4 and 5-7; where the ‘LED 7’ and ‘photodetector 11’ of photocoupler by technical definition performs this function.  Additionally the term ‘insulated’ stated at various points throughout the Uo reference.  Also see [0002] and [0139]; [0002] states “Embodiments described herein relate generally to an optical transmitter, an optical receiver, and an optically coupled insulating device” and [0139] states “The optically coupled insulating device 1B includes an optical transmitter 2B and an optical receiver 3”.  Where the ‘insulation communication’ is readily apparent) in synchronization with a reference clock signal (figs. 1+4 and 5-7: see at least [0021+0121] with regards to the transmission signal and the clock signal from the transmitter 2b to the receiver 3 and signals Vin, Vout, and CLK (in context).  The Examiner notes that the clock signal and ‘data’ signals are transmitted (via LED 7) to the receiver device 3, where the receiver device 3 recovers/regenerates both the clock and ‘data signal’ (as shown graphically by figs. 1+4 [Wingdings font/0xE0] signals Vin, Vout, and CLK; also see [0039])), the LED drive control circuitry (previously addressed) comprising: 
	a duty cycle changer (figs. 1+4 and 5-7: the duty cycle changer is mapped to PWM modulator 5a of figure 4 which implements the changes of the duty cycle for the input 1-bit ADC’ed signal (see [0019+0102] for context) using PWM according to a ‘truth table’, which include a plurality of various duty cycles (e.g. examples of ‘truth tables are shown by figures 5-7).  Note that the PWM signal (with the changed duty cycle) is output to the LED driver 6 which further outputs/drives LED 7) that changes a duty cycle of the LED drive control signal (previously addressed or readily apparent) in accordance with the reference clock signal and a signal synchronized with the reference clock signal (figs. 1+4 and 5-7: where ADC 4a and scrambler unit 19 are the inputs to the PWM/encoder 5a. Additionally, ADC 4a uses a sampling clock based on an input clock signal (see at least [0019+0020] and [0107]).  The signal output by scrambler 19 is synchronized to the sampling clock/period/frequency and/or the clock signal see [0118].  Furthermore, the PWM/encoder 5a outputs the modulated signals that are “synchronized with the clock signal” [0121] (using signals from ADC 4a and scrambler 19).  
	Various combinations of synchronized signals of Uo (addressed above) concurrently meet the instant limitations.  For example, the reference clock signal may be mapped to the ‘clock signal’ of Uo and the ‘signal synchronized with the reference clock signal’ may be mapped to the signal output by scrambler 19 of Uo).

With regards to claim 3, Uo teaches electronic circuitry (figs. 1+4 and 5-7: including elements 2b and 3; using figure 1 as reference since element 3 may have the same circuitry (in figure 4) as shown by figure 1 (indicated by use of the label “3” in both figures)) comprising: 
	a photocoupler (figs. 1+4 and 5-7: optical coupler 18 including LED 7 and photodetector 11a; see figures 1+4 for reference.  Note that at least [0024] addresses that element 7 may be an LED and [0037] addresses that element 11a may be a photodetector) comprising a light emitting diode and a photodetector (figs. 1+4 and 5-7: optical coupler 18 including LED 7 and photodetector 11a; see figures 1+4 for reference).  Note that at least [0024] addresses that element 7 may be an LED and [0037] addresses that element 11a may be a photodetector); 
	a first signal processing circuit (figs. 1+4 and 5-7: which is mapped to element 2b of figure 4); and 
	a second signal processing circuit (figs. 1+4 and 5-7: which is mapped to element 3 of figure 4 (figure 1 being used for reference as previously addressed)), the electronic circuitry that performs insulation communication between the first signal processing circuit and the second signal processing circuit through the photocoupler (figs. 1+4+5; where the ‘LED 7’ and ‘photodetector 11’ of photocoupler by technical definition performs this function.  Additionally the term ‘insulated’ stated at various points throughout the Uo reference.  Also see [0002] which states “Embodiments described herein relate generally to an optical transmitter, an optical receiver, and an optically coupled insulating device” (emphasis added)), 
	the circuitry (previously addressed) further comprising a duty cycle changer (figs. 1+4 and 5-7: the duty cycle changer is mapped to PWM modulator 5a of figure 4 which implements the changes of the duty cycle for the input 1-bit ADC’ed signal (see [0019+0102] for context) using PWM according to a ‘truth table’, which include a plurality of various duty cycles (e.g. examples of ‘truth tables are shown by figures 5-7).  Note that the PWM signal (with the changed duty cycle) is output to the LED driver 6 which further outputs/drives LED 7) that changes a duty cycle of an LED drive control signal (previously addressed or readily apparent) in accordance with a reference clock signal and a signal synchronized with the reference clock signal (figs. 1+4 and 5-7: where ADC 4a and scrambler unit 19 are the inputs to the PWM/encoder 5a. Additionally, ADC 4a uses a sampling clock based on an input clock signal (see at least [0019+0020] and [0107]).  The signal output by scrambler 19 is synchronized to the sampling clock/period/frequency or to the clock signal [0118].  Furthermore, the PWM/encoder 5a outputs the modulated signals that are “synchronized with the clock signal” [0121] (using the signals from ADC 4a and scrambler 19).  
	Various combinations of synchronized signals of Uo (addressed above) concurrently meet the instant limitations.  For example, the reference clock signal may be mapped to the ‘clock signal’ of Uo and the ‘signal synchronized with the reference clock signal’ may be mapped to the signal output by scrambler 19 of Uo), the LED drive control signal serving to drive the light emitting diode (previously addressed or readily apparent).

With regards to claim 5, Uo teaches an LED drive control method (figs. 1+4 and 5-7: including elements 2b and 3; using figure 1 as reference since element 3 may have the same circuitry (in figure 4) as shown by figure 1 (indicated by use of the label “3” in both figures).  Where the method steps are implemented as functions of the cited hardware) for driving a light emitting diode included in a photocoupler (figs. 1+4 and 5-7: optical coupler 18 including LED 7 and photodetector 11a; see figures 1+4 for reference.  Note that at least [0024] addresses that element 7 may be an LED and [0037] addresses that element 11a may be a photodetector.  Where at least PWM/encoder 5A and LED driver 6 drive the LED 7 of photocoupler 18 (of figure 4, where figure 1 is used for context as previously addressed)), the photocoupler that performs insulation communication (figs. 1+4 and 5-7; where the ‘LED 7’ and ‘photodetector 11’ of photocoupler by technical definition performs this function.  Additionally the term ‘insulated’ stated at various points throughout the Uo reference.  Also see [0002] and [0139]; [0002] states “Embodiments described herein relate generally to an optical transmitter, an optical receiver, and an optically coupled insulating device” and [0139] states “The optically coupled insulating device 1B includes an optical transmitter 2B and an optical receiver 3”.  Where the ‘insulation communication’ is readily apparent) in synchronization with a reference clock signal (figs. 1+4 and 5-7: see at least [0021+0121] with regards to the transmission signal and the clock signal from the transmitter 2b to the receiver 3 and signals Vin, Vout, and CLK (in context).  The Examiner notes that the clock signal and ‘data’ signals are transmitted (via LED 7) to the receiver device 3, where the receiver device 3 recovers/regenerates both the clock and ‘data signal’ (as shown graphically by figs. 1+4 [Wingdings font/0xE0] signals Vin, Vout, and CLK; also see [0039]).  Where the clock signal of Uo is mapped to the claimed reference clock signal), the method comprising: 
	generating a signal synchronized with the reference clock signal (figs. 1+4 and 5-7: the signal output by scrambler 19 (in fig. 4) is synchronized to the clock signal of Uo, see at least [0118]); and 
	changing a duty cycle of an LED drive control signal (figs. 1+4 and 5-7: the duty cycle changer is mapped to PWM modulator 5a of figure 4 which changes the duty cycle for the input 1-bit ADC’ed signal (see [0019+0102] for context) using PWM according to a ‘truth table’, which include a plurality of various duty cycles (e.g. examples of ‘truth tables are shown by figures 5-7).  Note that the PWM signal (with the changed duty cycle) is output to the LED driver 6 which further outputs/drives LED 7) in accordance with the reference clock signal and [[a]]the signal synchronized with the reference clock signal (figs. 1+4 and 5-7: where ADC 4a and scrambler unit 19 are the inputs to the PWM/encoder 5a. Additionally, ADC 4a uses a sampling clock based on the clock signal (see at least [0019+0020] and [0107]).  The signal output by scrambler 19 is synchronized to the clock signal see [0118].  Furthermore, the PWM/encoder 5a outputs pulses/signals having their “pulse period synchronized with the clock signal” [0121] (using signals from ADC 4a and scrambler 19)), the LED drive control signal serving to drive the light emitting diode (previously addressed or readily apparent).
With regards to claims 2, 4, and 6; Uo teaches the limitations of claims 1, 3, and 5.
	Uo further teaches wherein the duty cycle changer (previously addressed) is configured to use, as the signal synchronized with the reference clock signal, a plurality of delay signals generated by sequentially delaying the reference clock signal by a given length of time (figs. 1+4 and 5-7: [0137] states “As described above, the scramble signal may be an alternating signal synchronized with the raising of the clock signal or a PRBS generated by the clock signal. For example, the scramble signal generator 19 may consist of a PRBS generator in which the output is inverted for every clock signal. The PRBS generator includes a toggle flip-flop (TFF) or m (m being an integer not less than 2) flip-flops (FFs)” (emphasis added).  Where the Examiner notes that by technical definition a Flip-flop perform the step/function of implementing ‘delay by/for a given length of time’ .  Thus in the case that multiple FFs are used (as addressed by at least [0137] synchronized to the ‘reference clock signal’ (or just ‘clock signal’ of Uo) then the limitation is met.  The other limitations were previously addressed or are readily apparent).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez, telephone number (571)270-3231. The examiner can normally be reached Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        9/9/2022